Title: To Alexander Hamilton from James McHenry, 13 July 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department 13th July 1799
          
          I have this morning received your two letters of the 10th & 11th July instt.
          Eli Forbes’ name was transmitted to the President, with others to fill the vacances in the 14 and 15th Regiments on the 6th July inst.
          You have not in your letter of the 11th stated circumstances sufficient to enable me to form an opinion whether the Holander offering to enlist in Colonel Ogdens Regiment, comes within the spirit of the additional general regulation relative to the enlistment of foreigners—It is not stated that he was naturalised, that he had resided one year within the County where he offered to enlist, altho he had served an apprenticeship in the Country; nor do the necessary certificates appear to have been produced: This man is certainly without the letter of the regulation
          I think it best in all cases, where officers take such a liking to a foreigner, grounded on his character and other circumstances, as to induce them to make similar applications, that a special permission should be granted, in preference to giving a discretionary power, which might be so used as to render the regulation inefficient—You will if you think proper, authorize Colonel Ogden to have the Hollander enlisted.
          I have the honor to be with great respect Sir, Your Obt Servant
          
            James McHenry
          
           Major General Alexander Hamilton
        